64 F.3d 657
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Eric Hebron, Petitioner.
No. 95-8012.
United States Court of Appeals, Fourth Circuit.
Decided Aug. 23, 1995.Submitted July 25, 1995.

Eric Hebron, Petitioner Pro Se.
Before WILLIAMS and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Eric Hebron filed a writ of mandamus in this court requesting this court to compel the district court to act on this court's order remanding Hebron's appeal to the district court.  We deny the petition.


2
This court remanded the case to the district court for a finding as to whether the appeal period should be reopened.  The district court subsequently entered an order granting Hebron an additional fourteen days from the date of the order to note his appeal.  However, Hebron apparently did not receive the order.  Hebron filed in the district court a motion to expedite the remand proceedings.  The district court has not acted further in the case.


3
Mandamus is a drastic remedy to be used only in extraordinary circumstances.  Kerr v. United States Dist. Court for N. Dist., 426 U.S. 394, 402 (1976).  In seeking mandamus relief, Hebron carries the heavy burden of showing that he has no other adequate means to attain the relief and that his right to such relief is clear and indisputable.  First Fed.  Sav. & Loan Ass'n v. Baker (In re First Fed.  Sav. & Loan Ass'n), 860 F.2d 135, 138 (4th Cir.1988).


4
Hebron's filings in this court indicate that his mailing address is different from that noted in the district court.  However, Hebron's petition does not demonstrate that he notified the district court of his address change.  Thus, he has not established that the district court erred by sending its order to Hebron's last known address.  Because he has not carried his burden of showing that his right to mandamus relief is clear and indisputable, we deny leave to proceed in forma pauperis and the petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED